Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 09, 2016

The Court of Appeals hereby passes the following order:

A16D0473. THI D. LE v. MATTHEW SHERBONDY.

      Thi D. Le has filed an application for discretionary review of the trial court’s
order dismissing her petition for divorce, child custody, and child support, and its
order denying her motion for contempt and her motion for reconsideration of the
dismissal order. However, the Georgia Supreme Court has jurisdiction over all
divorce and alimony cases, including those cases ancillary to divorce proceedings.
See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750
(2) (670 SE2d 84) (2008); see also Spies v. Carpenter, 296 Ga. 131 (765 SE2d 340)
(2014) (reviewing the dismissal of a divorce petition). Because the underlying
subject matter of this appeal is divorce, it is hereby TRANSFERRED to the Supreme
Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             08/09/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.